Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-31 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3, 5, 6, 11, 12, 15-17, and 28 are amended
	- claims 2, 20-27, and 29-31 are cancelled
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 01/18/2022.


Response to Arguments

Regarding claims 1, 2, 12, 15, 16, 17, and 28 previously objected for informalities, claims 1, 12, 15, 16, 17, and 28 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn. Claim 2 has been cancelled without prejudice and thus rendered the previous objection moot.
Regarding claims 3, 5, 11, 12, and 15 previously rejected under 35 U.S.C. § 112(b), claims 3, 5, 11, 12, and 15 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1, 3-19, and 28 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Thus, Dinan and Ahn, alone or in combination, fail to teach or suggest all the elements of the amended claim 1, in particular the above-emphasized elements: “wherein a configuration of the RA cell group is received by the terminal device before selecting the cell from the RA cell group” and “wherein the configuration is based on at least one of carrier frequency band of cells, measurement results of radio channel quality indicators of cells, and geographical location of cells.”” on page 10, filed on 01/18/2022, with respect to Dinan et al. US Pub 2018/0279376 (hereinafter “Dinan”), and in view of Ahn et al. US Pub 2018/0035465 (hereinafter “Ahn”), have been fully considered but are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miao et al. US Pub 2017/0331610 (hereinafter “Miao”). See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites the same limitations already claimed in parent claim 1 without further limit the subject matter of claim 1 upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. US Pub 2017/0331610 (hereinafter “Miao”), in view of Ahn et al. US Pub 2018/0035465 (hereinafter “Ahn”). 
Regarding claim 1 (Currently Amended)
Miao discloses a method at a terminal device (i.e. user equipment (UE) [Abstract]), the method comprising:
selecting a cell (“the random access response includes uplink scheduling grant information, the uplink scheduling grant information is used to instruct the UE to send uplink information in a second serving cell, and the second serving cell and the first serving cell belong to a same cell group, and the method further includes receiving, by the base station according to the uplink scheduling grant information using the second serving cell, the uplink information sent by the UE” [0031]) from a Random Access (RA) cell group (i.e. K cell groups), wherein the RA cell group comprises a number of cells for unlicensed spectrum from which the terminal device to choose for random access (“N serving cells into K cell groups includes grouping, by the base station, the serving cells into a licensed carrier cell group or an unlicensed carrier cell group according to types of carriers used in the serving cells, where a carrier used in a serving cell included in the licensed carrier cell group is a licensed carrier, and a carrier used in a serving cell included in the unlicensed carrier cell group is an unlicensed carrier.” [0009]);
transmitting a RA request (i.e. preamble) in the selected cell and detecting an RA response (“receive a preamble sent by the UE on a first random access channel according to information about the first random access channel, where the first random access channel is any random access channel of the M random access channels, and send, using a first serving cell, a random access response corresponding to the first random access channel to the UE, where the first serving cell is any serving cell in the first cell group.” [0077]);
wherein a configuration of the RA cell group is received by the terminal device before selecting the cell from the RA cell group (“grouping by a base station, N serving cells into K cell groups, where N is an integer greater than zero, and K is an integer less than N, sending, by the base station, a cell grouping message to user equipment (UE), where the cell grouping message indicates that the N serving cells are grouped into the K cell groups, and communicating, by the base station, with the UE according to the K cell groups.” [Abstract]), and the configuration is based on at least one of carrier frequency band of cells (“N serving cells into K cell groups includes grouping, by the base station, the serving cells into a licensed carrier cell group or an unlicensed carrier cell group according to types of carriers used in the serving cells” [0009]), measurement results of radio channel quality indicators of cells (“when grouping the N serving cells into the K cell groups according to signal quality” [0059]), and geographical location of cells (“the foregoing cell may be represented by a specific physical concept such as a signal coverage area” [0342]).

In an analogous art, Ahn discloses transmitting a RA request in the selected cell (i.e. “first cell”; “The method comprises the steps of: transmitting, by a user equipment (UE), a random access preamble in a first cell of the unlicensed band;” [0008]); and detecting an RA response from another cell (i.e. the second cell) within the RA cell group different from the selected cell (“and receiving, by the UE, a random access response in a second cell, wherein the second cell may be a first cell, a cell of the unlicensed band, included in a cell group to which the first cell belongs (i.e. RA cell group), or a cell of the unlicensed band, included in a timing advance group (TAG) within the cell group, to which the first cell belongs.” [0008])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation to include Ahn’s random access method for an unlicensed band, in order to efficiently reduce interference between licensed and unlicensed spectrum during random access procedure (Ahn [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fujishiro’s method for a UE to select a target cell used as a serving cell from among a plurality of cells into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16 (Currently Amended)
Miao, as modified by Ahn, previously discloses the method according to claim 1, 
Ahn further discloses wherein all of the cells in the RA cell group belong to a same Timing Advance (TA) group (“It may be divided into one or more timing advance groups (TAGs) in the serving cell group. The TAG is a cell group which is configured by a radio resource control (RRC) and which uses the same timing advance (TA).” [0040]).

Regarding claim 17 (Currently Amended)
Miao discloses a method at a network node (i.e. “base station” [Abstract]), the method comprising: 
receiving a Random Access (RA) request in a cell (“receive a preamble sent by the UE on a first random access channel according to information about the first random access channel, where the first random access channel is any random access channel of the M random access channels, and send, using a first serving cell, a random access response corresponding to the first random access channel to the UE, where the first serving cell is any serving cell in the first cell group.” [0077]) within an RA cell group (i.e. “K cell groups” [Abstract]), wherein the RA cell group comprises a number of cells for unlicensed spectrum from which a terminal device to choose for random access (“N serving cells into K cell groups includes grouping, by the base station, the serving cells into a licensed carrier cell group or an unlicensed carrier cell group according to types of carriers used in the serving cells, where a carrier used in a serving cell included in the licensed carrier cell group is a licensed carrier, and a carrier used in a serving cell included in the unlicensed carrier cell group is an unlicensed carrier.” [0009]); and 
transmitting an RA response in a cell within the RA cell group (“and send, using a first serving cell, a random access response corresponding to the first random access channel to the UE, where the first serving cell is any serving cell in the first cell group.” [0077]), 
wherein a configuration of the RA cell group is received by the terminal device before selecting the cell from the RA cell group (“grouping by a base station, N serving cells into K cell groups, where N is an integer greater than zero, and K is an integer less than N, sending, by the base station, a cell grouping message to user equipment (UE), where the cell grouping message indicates that the N serving cells are grouped into the K cell groups, and communicating, by the base station, with the UE according to the K cell groups.” [Abstract]), and the configuration is based on at least one of carrier frequency band of cells (“N serving cells into K cell groups includes grouping, by the base station, the serving cells into a licensed carrier cell group or an unlicensed carrier cell group according to types of carriers used in the serving cells” [0009]), measurement results of radio channel quality indicators of cells (“when grouping the N serving cells into the K cell groups according to signal quality” [0059]), and geographical location of cells (“the foregoing cell may be represented by a specific physical concept such as a signal coverage area” [0342]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation to include Ahn’s random access method for an unlicensed band, in order to efficiently reduce interference between licensed and unlicensed spectrum during random access procedure (Ahn [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fujishiro’s method for a UE to select a target cell used as a serving cell from among a plurality of cells into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Miao, as modified by Ahn, previously discloses the method according to claim 17, further comprising: 
Miao further discloses transmitting configuration of the RA cell group to the terminal device (“grouping by a base station, N serving cells into K cell groups, where N is an integer greater than zero, and K is an integer less than N, sending, by the base station, a cell grouping message to user equipment (UE), where the cell grouping message indicates that the N serving cells are grouped into the K cell groups, and communicating, by the base station, with the UE according to the K cell groups.” [Abstract]).

Regarding claim 19
The method according to claim 18, wherein the RA cell group is configured based on at least one of carrier frequency band of cells, measurement results of radio channel quality indicators of cells, and geography locations of cells. 
The scope and subject matter of method claim 19 is similar to the scope and subject matter as claimed in claim 1. Therefore method claim 19 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claims 3, 5, 9, 11, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn, and further in view of Dinan et al. US Pub 2018/0279376 (hereinafter “Dinan”). 
Regarding claim 3 (Currently Amended)
Miao, as modified by Ahn, previously discloses the method according to claim 1, further comprising:
Miao and Ahn do not specifically teach switching to the other cell within the RA cell group to retransmit the RA request if the transmission of the RA request fails.
 Dinan discloses switching to the other cell within the RA cell group to retransmit the RA request if the transmission of the RA request fails (“After the nth retransmission at step 2205, and after the RAR response timer expires with the wireless device not receiving an RAR indicating that the RAP and the data were successfully received by the base station, the wireless device may receive RA configuration parameters from a second base station (e.g., base station B) via a second cell (e.g., cell B_a), at step 2206.  The RA configuration parameters from the second base station may be for a two-step RA procedure or for a four-step RA procedure.” [0288]; Fig. 22). 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn, to include Dinan’s method for performing and identifying various random access (RA) procedures, in order to efficiently manage power consumption (Dinan [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for performing and identifying various random access (RA) procedures into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5 (Currently Amended)
Miao, as modified by Ahn, previously discloses the method according to claim 1, further comprising:
Miao and Ahn do not specifically teach switching to the other cell within the RA cell group to retransmit the RA request upon reception of a back off indicator.
In an analogous art, Dinan discloses switching to the other cell within the RA cell group to retransmit the RA request upon reception of a back off indicator (“The wireless device may initiate, at a time period after determining that the first RA procedure has failed, a second RA procedure.  The wireless device may determine, based on a backoff indicator in the RAR, the time period.” [0402]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn, to include Dinan’s method for performing and identifying various random access (RA) procedures, in order to efficiently manage power consumption (Dinan [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for performing and identifying various random access (RA) procedures into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Miao, as modified by Ahn, previously discloses the method according to claim 1, 
Miao and Ahn do not specifically teach wherein each cell of the RA cell group is configured with at least one of PRACH configuration and common search space configuration.
Dinan further discloses wherein each cell of the RA cell group is configured with at least one of PRACH configuration (“A wireless device may determine the RA-RNTI associated with the PRACH in which the wireless device transmits an RAP” [0233]) and common search space configuration (“The RAR 903 may be in response to the preamble 902 transmission via the SCell.  The RAR 903 may be addressed to a random access radio network temporary identifier (RA-RNTI) in a PCell common search space (CSS).” [0198]).
(Dinan [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for performing and identifying various random access (RA) procedures into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11 (Currently Amended)
Miao, as modified by Ahn, previously discloses the method according to claim 1, wherein detecting an RA response in another cell within the RA cell group different from the selected cell comprises any of: 
Miao and Ahn do not specifically teach stopping monitoring after reception of a first RA response in a cell; or monitoring, after reception of the first RA response in a cell, other RA responses in other cells until a RA response window expires.
In an analogous art, Dinan discloses stopping monitoring after reception of a first RA response in a cell (“In a second step of the RA procedure, the base station may transmit to the wireless device a random access response at step 1513.  In a third step of the RA procedure, the wireless device may transmit scheduled transmissions at step 1514.  The scheduled transmissions may be based on the RAR.  The contention free RA procedure may end with the third step.” [0239]; Fig. 15); or 
monitoring, after reception of the first RA response in a cell, other RA responses in other cells until a RA response window expires (“In the second step of the four-step RA procedure, at step 1504, a base station may transmit a random access response (RAR) to the wireless device.  The base station may transmit the RAR in response to an RAP that the wireless device may transmit.  A wireless device may monitor the physical-layer downlink control channel for RARs identified by the RA-RNTI in an RA response window.  The RA response window may start at a subframe that contains the end of an RAP transmission, plus three subframes, and the RA response window may have the length ra-ResponseWindowSize.” [0233]; Fig. 15).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn, to include Dinan’s method for performing and identifying various random access (RA) procedures, in order to efficiently manage power consumption (Dinan [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for performing and identifying various random access (RA) procedures into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 28 (Currently Amended)
Dinan discloses a terminal device (i.e. “wireless device 406” in Fig. 4; [0159]), comprising: 
one or more processors (i.e. “processor 408” in Fig. 4; [0159]); and 
a memory (i.e. “memory 409” in Fig. 4; [0159]) having stored thereon instructions which, when run on the one or more processors, cause the terminal device to carry out the following acts: 
selecting a cell from a random access, RA, cell group, wherein the RA cell group comprises a number of cells for unlicensed spectrum from which the terminal device to choose for random access; 
transmitting a RA request in the selected cell; and 
detecting an RA response from another cell within the RA cell group different from the selected cell,
wherein a configuration of the RA cell group is received by the terminal device before selecting the cell from the RA cell group, and the configuration is based on at least one of carrier frequency band of cells, measurement results of radio channel quality indicators of cells, and geographical location of cells.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 28 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn and Dinan, and further in view of Jeon et al. US Pub 2018/0324853 (hereinafter “Jeon”). 
Regarding claim 4
Miao, as modified by Ahn, previously discloses the method according to claim 3, further comprising:
Miao, Ahn, and Dinan do not specifically teach performing power ramping after switching to the other cell within the RA cell group.
In an analogous art, Jeon discloses performing power ramping after switching to the other cell within the RA cell group (“In an example, a UE may receive, from a base station, an RAR that may request to switch a beam from a first beam to a second beam.  The UE may have a non-zero ramping power accumulated based on the first beam.  For example, the UE may have performed one or more RA retransmission with the first beam wherein the UE increase the ramping power for at least one of the one or more RA retransmission.  For example, the UE may determine the ramping power value by taking into account the RF environment of the first beam.” [0243]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn and Dinan, to include Jeon’s method for determining random access transmission power, in order to efficiently support random access procedures (Jeon [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jeon’s method for determining random access transmission power into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn, and further in view of Pelletier et al. US Pub 2017/0367058 (hereinafter “Pelletier”). 
Regarding claim 6 (Currently Amended)
Miao, as modified by Ahn, previously discloses the method according to claim 1, 
Miao and Ahn do not specifically teach wherein a default RA cell group is configured if a User Equipment (UE) is in ‘RRC IDLE’ state, or the RA cell group is configured via dedicated RRC signaling if the UE is in ‘RRC Connected’ state.
In an analogous art, Pelletier discloses wherein a default RA cell group is configured if a User Equipment (UE) is in ‘RRC IDLE’ state (“In unsynchronized access (e.g., applicable to both RRC IDLE or RRC CONNECTED), an unsynchronized access may be characterized, at least in part, such that the WTRU may have an invalid uplink timing alignment for a serving cell or for a group of serving cells for which it may use to access uplink resources.” [0193]), or the RA cell group is configured via dedicated RRC signaling if the UE is in ‘RRC Connected’ state (“In synchronized access (e.g., RRC CONNECTED), a synchronized access may be characterized, at least in part, such that the WTRU has a valid uplink timing alignment for a serving cell or for a group of serving cells for which it may utilize to access uplink resources.” [0197])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn, to include Pelletier’s method for determining synchronization signal, in order to efficiently reduce transmission latency (Pelletier [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pelletier’s method for determining synchronization signal into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn, and further in view of Fujishiro et al. US Pub 2018/0288666 (hereinafter “Fujishiro”), and of Jung et al. US Pub 2017/0311217 (hereinafter “Jung”). 
Regarding claim 7
Miao, as modified by Ahn, previously discloses the method according to claim 1, 
Ahn further discloses wherein the selecting a cell from an RA cell group comprises the cell of any of:
- a cell selected from the RA cell group based on the carrier frequency (“a plurality of serving cells may be configured to one UE, and the plurality of serving cells may operate in different TAGs or different bands (e.g., a licensed band or an unlicensed band).” [0056]);
Miao and Ahn do not specifically teach wherein the selecting a cell from an RA cell group comprises the cell of any of: - a cell randomly selected from the RA cell group; - a cell selected according to a predefined order of the cells within the RA cell group; - a cell with best radio quality or with lowest load occupancy.
In an analogous art, Fujishiro discloses wherein the selecting a cell from an RA cell group comprises the cell of any of:
- a cell randomly selected from the RA cell group (“Alternatively, the UE 100 (controller) may select, based on the value having randomness (for example, the UE-ID, the random number, the AC), the target cell from among cells having the quality that satisfies the predetermined quality criteria (S-criteria or R-criteria).  In other words, the UE 100 (controller) identifies cells having the quality that satisfies the predetermined quality criteria (S-criteria or R-criteria), and selects, based on the value having randomness, the target cell from among the identified cells (selection candidate cells).” [0099]); 
- a cell selected according to a predefined order (e.g. ranking) of the cells within the RA cell group (“the cell with the highest ranking is selected as the target cell from among selection candidate cells satisfying the relationship of (UE ID) mod (Cell ID).ltoreq.n.” [0102]); 
- a cell with best radio quality (“a quality of a cell having a ranking in the predetermined range (for example, the top three) counted from the top of the ranking” [0101]) or with lowest load occupancy (“It is preferable that the current serving cell repeatedly broadcasts the reselection request signal in a period during which the load of the current serving cell is equal to or greater than the predetermined load.” [0166]); 
(Fujishiro [0006-0007]).
Miao, Ahn, and Fujishiro do not specifically teach wherein the selecting a cell from an RA cell group comprises the cell of any of: - a cell other than the primary cell only if the channel for RA transmission in the primary cell is not available for a certain time.
In an analogous art, Jung discloses wherein the selecting a cell from an RA cell group comprises the cell of any of: - a cell other than the primary cell only if the channel for RA transmission in the primary cell is not available for a certain time (“In addition, cell-selection parameters can include load data, a network device congestion data, access data of a device or any other UE sensed or network related data that can be used to determine network device congestion or resource availability, for example… For example, a network bandwidth available for a small cell network device, traffic monitoring data, network offloading, network preloading, or other conditions can also be part of the cell-selection parameters.” [0034]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn and Fujishiro, to include Jung’s mobile communications in macro-cell assisted small cell networks, in order to efficiently support associations and handovers within heterogeneous networks having dual-connectivity (Jung [0017]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jung’s mobile communications in macro-cell assisted small cell networks into Dinan’s method for performing and identifying various random access (RA) procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Regarding claim 8
Miao, as modified by Ahn, Fujishiro, and Jung, previously discloses the method according to claim 7, 
Miao, Ahn, and Fujishiro do not specifically teach wherein the detecting an RA response comprises monitoring the cell of any of: - a primary cell for the UE; - in each cell configured with a common search space in the RA cell group; - all of the cells within the RA cell group except for the selected cell.
In an analogous art, Dinan discloses wherein the detecting an RA response comprises monitoring the cell of any of:
- a primary cell for the UE (“When CA is configured, a wireless device may have an RRC connection with a network.  At RRC connection establishment/re-establishment/handover procedure, one serving cell may provide NAS mobility information, and at RRC connection re-establishment/handover, one serving cell may provide a security input.  This cell may be referred to as the PCell.” [0177]); 
- in each cell configured with a common search space in the RA cell group (“The base station may send a random access response (RAR) 903 (e.g., Msg2 message) to the wireless device.  The RAR 903 may be in response to the preamble 902 transmission via the SCell.  The RAR 903 may be addressed to a random access radio network temporary identifier (RA-RNTI) in a PCell common search space (CSS).” [0198]; Fig. 9); or 
- all of the cells (e.g. SCells) within the RA cell group except for the selected cell (“The wireless device may begin to perform a RACH process for the SCell, which may be initiated after receiving the PDDCH order 901.  The RACH process may include the wireless device transmitting to the base station a preamble 902 (e.g., Msg1), such as a random access preamble (RAP).” [0198]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn and Dinan, and further in view of Yang et al. US Pub 2015/0156764 (hereinafter “Yang”). 
Regarding claim 10
Miao, as modified by Ahn, previously discloses the method according to claim 9, 
Miao, Ahn, and Dinan, do not specifically teach wherein one cell within the RA cell group broadcasts the PRACH configuration and/or common search space configuration for all of the cells within the RA cell group; wherein multiple cells within the RA cell group broadcasts the PRACH configuration and/or common search space configuration for all of the cells within the RA cell group; or wherein each cell within the RA cell group signals its own PRACH configuration and/or common search space configuration.
In an analogous art, Yang discloses wherein one cell (e.g. Pcell) within the RA cell group broadcasts the PRACH configuration and/or common search space configuration for all of the cells within the RA cell group (“Signaling for Physical Random Access Channel (PRACH) transmission in cell of PCell group: a RAR path may be configured as a PCell and a RAR-PDCCH path may be configured as a Common Search Space (CSS) in the PCell.” [0157]); 
wherein multiple cells (e.g. SCells group) within the RA cell group broadcasts the PRACH configuration and/or common search space configuration for all of the cells within the RA cell group (“Signaling for PRACH transmission in specific SCell of SCell group: a RAR path may be configured as the specific SCell or a specific selected SCell of the SCell group.  A RAR-PDCCH path may be configured as a CSS in the specific SCell or the specific selected SCell of the SCell group (as described before, for example, a cell or one of cells configured to transmit PDCCH (e.g., DL/UL grant) transmission or perform (DL/UL data) scheduling in the SCell group may be configured as the specific selected SCell (by signaling), or a cell having a specific (e.g., the smallest) cell index or a specific (e.g., the broadest) system bandwidth among the corresponding cell(s) (herein, among a cell(s) for which UL resources/carrier has been defined may be automatically determined as the specific selected SCell).” [0158]); 
. 	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn and Dinan, to include Yang’s method for signaling control information, in order to efficiently transmitting/receiving control information in a wireless communication system (Yang [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yang’s for signaling control information into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn and Dinan, and further in view of Pelletier et al. US Pub 2017/0367058 (hereinafter “Pelletier”). 
Regarding claim 12 (Currently Amended)
Miao, as modified by Ahn and Dinan, previously discloses the method according to claim 11, 
Miao, Ahn, and Dinan do not specifically teach successful LBT operations; wherein grants carried by the RA responses are handled for subsequent transmission by: - selecting the grant in the cell with best radio quality, if a Listen Before Talk (LBT) operation succeeds; - selecting a grant corresponding to the earliest transmission of RA request, if the LBT operation succeeds; or - selecting the grant in the primary cell, if the LBT operation succeeds.
Pelletier discloses successful LBT operations (“Support for LAA operation using LBT” [0146])
wherein grants carried by the RA responses are handled for subsequent transmission by: 
- selecting the grant in the cell with best radio quality (“The WTRU may perform autonomous selection and/or determination for at least one of the following parameters associated to a grant: MCS; RB allocation; rank; bundling with number of repetitions (e.g., to address power limitations/cell edge); max HARQ (e.g., to address power limitations/cell edge); power (e.g., may use same formula with specific offset to compensate for the lack of power accuracy when the WTRU might not have transmitted for a long time); etc. The WTRU may determine such parameters according to at least one of the following: the amount of buffered data, for example, from a high-priority logical channel; the channel-related info (e.g., CQI, pathloss, PHR, etc.), such as something that depends on link quality.” [0311]), if a Listen Before Talk (LBT) operation succeeds (“For operation in the unlicensed bands, LBT Cat 4 based channel access framework similar to LTE LAA may be supported.” [0168]); 
- selecting a grant corresponding to the earliest transmission of RA request (“The eNB may grant radio resources to the WTRU for a transmission on PUSCH, for example, indicated in a grant received on the PDCCH in configured resources (e.g., a Semi-Persistently Scheduled UL grant).” [0092]), if the LBT operation succeeds (“For operation in the unlicensed bands, LBT Cat 4 based channel access framework similar to LTE LAA may be supported.” [0168]);
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn and Dinan, to include Pelletier’s method for determining synchronization signal, in order to efficiently reduce transmission latency (Pelletier [Abstract]). Thus, a person of ordinary skill .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn and Dinan, and further in view of Alfarhan et al. US Pub 2021/0274555 claiming priority 06/19/2018 (hereinafter “Alfarhan”). 
Regarding claim 13
Miao, as modified by Ahn, previously discloses the method according to claim 11, 
Miao and Ahn, do not specifically teach wherein multiple grants are used to transmit multiple Msg3 messages if the LBT operations for all of the multiple grants succeed.
In an analogous art, Alfarhan discloses wherein multiple grants are used to transmit multiple Msg3 messages if the LBT operations for all of the multiple grants succeed (“For msg3, the WTRU 102 may receive multiple grants to transmit msg3.  For example, the WTRU may receive a Msg2 PDU containing or including multiple MAC RARs for the same preamble ID (e.g., each containing or including a different uplink grant) or an enhanced MAC RAR that may contain or include multiple UL grants.  The WTRU 102 may transmit one or multiple messages (e.g., msg3s) depending on the LBT outcome for the grants (e.g., each grant), e.g., on a single UL grant for which an LBT was successful.” [0170]).
. 	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn, to include Alfarhan’s method for system access in unlicensed spectrum, in order to efficiently facilitate LBT operations in a wireless communication system (Alfarhan [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Alfarhan’s .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn, Dinan, and Alfarhan, and further in view of Pelletier. 
Regarding claim 14
Miao, as modified by Ahn, Dinan, and Alfarhan, previously discloses the method according to claim 13, 
Miao, Ahn, Dinan, and Alfarhan do not specifically teach wherein high priority information is duplicated in the multiple grants.
In an analogous art, Pelletier discloses wherein high priority information is duplicated in the multiple grants (“The WTRU may perform autonomous selection and/or determination for at least one of the following parameters associated to a grant: MCS; RB allocation; rank; bundling with number of repetitions (e.g., to address power limitations/cell edge); max HARQ (e.g., to address power limitations/cell edge); power (e.g., may use same formula with specific offset to compensate for the lack of power accuracy when the WTRU might not have transmitted for a long time); etc. The WTRU may determine such parameters according to at least one of the following: the amount of buffered data, for example, from a high-priority logical channel; the channel-related info (e.g., CQI, pathloss, PHR, etc.), such as something that depends on link quality.” [0311])
. 	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn, Dinan, and Alfarhan, to include Pelletier’s method for determining synchronization (Pelletier [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pelletier’s method for determining synchronization signal into Miao’s method for multi-carrier aggregation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miao, in view of Ahn, and further in view of Tseng US Pub 2013/0272235 (hereinafter “Tseng”). 
Regarding claim 15 (Currently Amended)
Miao, as modified by Ahn, previously discloses the method according to claim 1, 
Miao and Ahn, do not specifically teach wherein Radio Link Failure (RLF) is not triggered even if the maximum number of RA attempts has been reached, provided that there is still other cell available in the RA cell group.
In an analogous art, Tseng discloses wherein Radio Link Failure (RLF) is not triggered even if the maximum number of RA attempts has been reached, provided that there is still other cell available in the RA cell group (“Upon new UL data arrival the UE shall not trigger an random access procedure on an SCell; Upon reaching the maximum number of transmitted preambles: MAC does not indicate it to RRC i.e. RLF is not triggered;” [0107-0109]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miao’s method for multi-carrier aggregation, as modified by Ahn, to include Tseng’s method for reducing signaling and delay for uplink scheduling, in order to efficiently reduce transmission latency (Tseng [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Tseng’s method for reducing signaling and delay for uplink scheduling into Miao’s method for multi-carrier aggregation since the claimed 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464